T. Scott Belden, SBN 184387
scott@bbr.law
Jazmine Flores, SBN 317038
jazmine@bbr.law
BELDEN BLAINE RAYTIS, LLP
5016 California Avenue, Suite 3
Bakersfield, California 93309
Telephone: (661) 864-7826
Facsimile: (661) 878-9797

Attorneys for Defendant
SEMI-TROPIC COOPERATIVE GIN &
ALMOND HULLER INC.

Stan S. Mallison, SBN 184191
stanm@themmlawfirm.com
Hector R. Martinez, SBN 206336
hectorm@themmlawfirm.com
Juan Gamboa, SBN 327352
jgamboa@themmlawfirm.com
MALLISON & MARTINEZ
1939 Harrison Street, Suite 730
Oakland, California 94612-3547
Telephone: (510) 832-9999
Facsimile: (510) 832-1101

Attorneys for Plaintiff
FABIAN CABALLERO MARTINEZ



                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF CALIFORNIA

FABIAN CABALLERO MARTINEZ, on                Case No. 1:19-CV-01581-NONE-JLT
behalf of himself and all others similarly
situated,
                                             [PROPOSED] ORDER GRANTING JOINT
                      Plaintiff,             STIPULATION TO STAY PROCEEDINGS,
                                             OR IN THE ALTERNATIVE, MODIFY
       v.                                    SCHEDULING ORDER DUE TO
                                             SETTLEMENT IN PRINCIPLE
SEMI-TROPIC COOPERATIVE GIN &
ALMOND HULLER INC. and DOES 1
through 20, inclusive,                       (Doc. 34)

                      Defendants.




///
         The Court having considered the Joint Stipulation to Modify Scheduling Order Due to

Settlement in Principle (the “Stipulation”) filed by Plaintiff FABIAN CABALLERO MARTINEZ

(“Plaintiff”) and Defendant SEMI-TROPIC COOPERATIVE GIN & ALMOND HULLER INC.

(“Defendant”) (collectively, the “Parties”), finding good cause appearing, now therefore,

         IT IS HEREBY ORDERED that:

         1.      The Stipulation (Doc. 34) is GRANTED;

         2.      The case is STAYED, effective as of June 2, 2021, subject to the filing of the

Parties preliminary and final approval motion.

IT IS SO ORDERED.

Dated:        June 18, 2021                           _ /s/ Jennifer L. Thurston
                                          CHIEF UNITED STATES MAGISTRATE JUDGE
